Citation Nr: 0336563	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  02-06 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.	Entitlement to service connection for the residuals of 
an injury to the left index finger.  

2.	The propriety of an initial noncompensable rating for 
tenosynovitis of the left long finger.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from August 1983 to January 
1984, as a period of active duty for training (ACDUTRA) from 
April 15, to April 26, 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating action by the 
RO that granted service connection and a noncompensable 
rating for stenosing tenosynovitis of the left long finger.  
In a rating action of July 2002 the RO denied service 
connection for a left index finger disability.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Initially, the Board notes that VA is required to 
specifically inform the claimant of the evidence needed to 
substantiate the claim, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a) (West 2002) (VCAA notice).  In April 
2001 and July 2002 the RO provided the veteran with this 
notice in regard to claims for service connection, but he has 
not been provided this notice with regard to the claim for an 
original compensable rating for the left long finger 
disability. 

The veteran was afforded a VA examination to evaluate his 
finger disabilities in May 2002.  However, the examining 
physician conducted this examination without a review of the 
claims folder.  The examiner did not directly comment 
regarding a nexus between the veterans left index finger 
disability and his military service.  The examination report 
did not contain all findings needed to evaluate the 
disability under the new rating criteria.

It is also noted that the provisions of 38 C.F.R. § 4.71a 
regarding the rating of finger disabilities based on 
limitation of motion of the fingers were amended, effective 
August 26, 2002.  38 C.F.R. § 4.71a (2003).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that, where the law and regulations change after a claim has 
been filed or reopened, but before the administrative or 
judicial appeals process has been concluded, the version most 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The RO has not yet considered, and the 
veteran has not been advised of, the amended regulations.  

In view of the above, this case is REMANDED to the RO for the 
following development:

1.  The RO should send the veteran a VCAA 
notice letter regarding the claim for an 
original compensable rating for 
tenosynovitis of the left long finger.  

2.  The veteran should then be afforded 
another VA examination to determine the 
etiology of any left index finger, 
disability and the current severity of 
his service connected left long finger 
disability.  The claims folder must be 
made available to the examining physician 
prior to the examination so that the 
pertinent medical records can be reviewed 
in detail.  The examiner should note in 
the examination report that the claims 
folder was reviewed.  

The examiner should note the size of any 
gap when the veteran attempts to touch 
the left long and index fingers to the 
transverse fold of the palm.  The 
examiner should also report the ranges of 
motion of each joint in the left long and 
index fingers, and should note whether 
any joint is ankylosed, and the position 
of any ankylosed joint.  

The examiner should determine whether the 
left long or index finger disability is 
manifested by weakened movement, excess 
fatigability, or incoordination.  Such 
inquiry should not be limited to muscles 
or nerves. These determinations should, 
if feasible, be expressed in terms of the 
degree of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability, or incoordination.

At the conclusion of the examination the 
examiner should express an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that any 
disability found in the veteran's left 
index finger is the result of the hand 
injury sustained while on ACDUTRA in 
April 2000.

3.  The RO should then readjudicate the 
veteran's current claims with 
consideration of the amendment to 
38 C.F.R. § 4.71a in regard to finger 
limitation of motion that became 
effective on August 26, 2002.  If the 
benefits sought continue to be denied the 
RO should issue a supplemental statement 
of the case. The case should then be 
returned to this Board for further 
appellate consideration if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

